DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 18, in the reply filed on February 23, 2022 is acknowledged.

Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 23, 2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Figure 2 fails to use reference number ED4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015068926A1 in view of KR 20080011537 A.

A machine-generated translations of WO 2015068926A1 and of KR 20080011537 A accompanies this action.  In reciting this rejection, the examiner will cite these translations.

WO 2015068926A1 discloses a substrate (Figure 1, #120; Abstract); a first protective film disposed on a first surface of the substrate (Figure 1, #110); and a second protective film disposed on a second surface opposite to the first surface of the substrate (Figure 1, #130), and wherein a first release force of the first protective film with respect to the substrate is greater than a second release force of the second protective film with respect to the substrate (Page 2, lines 6 – 11) in claim 1. With respect to claim 9, the first protective film has a first thickness, the second protective film has a second thickness, and the first thickness is greater than the second thickness (Figure 1, #110 and 130; Page 2, lines 6 – 11; Page 5, lines 5 – 21). Regarding claim 10, the first thickness is greater than about 100 µm and less than about 150 µm (Page 5, lines 5 – 10). For claim 11, the second thickness is greater than about 50 µm and less than about 100 µm (Page 5, lines 4 – 21). In claim 12, the second protective film has a rectangular shape with rounded corners (Figures 1 and 4). With regard to claim 12, a radius of curvature of each of the rounded corners of the rectangular shape is greater than about 2 mm and less than about 10 mm (Figure 3; Page 4, lines 34 – 42).  WO 2015068926A1 further discloses a substrate (Figure 1, #120; Abstract); a first protective film disposed on a first surface of the substrate and having a first thickness (Figure 1, #110; Page 5, lines 5 – 21); and a second protective film disposed on a second surface opposite to the first surface of the substrate and having a second thickness less than the first thickness (Figure 1, #130; Page 5, lines 5 – 21), wherein a first release force of the first protective film with respect to the substrate is greater than a second release force of the second protective film with respect to the substrate (Page 2, lines 6 – 11), and the second protective film has a rectangular shape with rounded corners (Figures 1 and 4) as in claim 16. However, WO 2015068926A1 fails to disclose a window, the first release force is greater than about 10 gf/in and less than about 30 gf/in, the second release force is greater than about 1 gf/in and less than about 6 gf/in, a first shortest distance from a first end of the window to a first end of the first protective film is less than a second shortest distance from a second end of the window to a second end of the first protective film, in a plan view, the window includes: a circuit correspondence region including the first end of the window; and a display correspondence region adjacent to the circuit correspondence region and including the second end of the window, the first shortest distance is greater than about 0.5 mm and less than about 1 mm, and the second shortest distance is greater than about 1 mm and less than about 2 mm, a third shortest distance from the first end of the first protective film to an end of the second protective film is greater than the first shortest distance and less than the second shortest distance, in a plan view, the third shortest distance is greater than about 3 mm and less than about 13 mm, the window includes a first film and a first adhesive layer, the first adhesive layer is laminated to the first film and contacts the second protective film, the first protective film includes a second film and a second adhesive layer, and the second adhesive layer is disposed between the first film and the second film, and the window includes: a light blocking pattern disposed between the first film and the first adhesive layer; and a hard coating layer disposed on the first film.  

KR 20080011537 A teaches a window (Abstract); a first protective film disposed on a first surface of the substrate (Figure 1, #40); and a second protective film disposed on a second surface opposite to the first surface of the substrate (Figure 1, #50), the window includes: a circuit correspondence region including the first end of the window (Page 2, lines 2 – 4, wherein displays have circuits); and a display correspondence region adjacent to the circuit correspondence region and including the second end of the window (Page 2, lines 2 – 4, wherein displays have circuits), and the window includes: a light blocking pattern disposed between the first film and the first adhesive layer (Page 2, lies 5 – 8); and a hard coating layer disposed on the first film (Page 2, lines 39 – 40) for the purpose of making a polarizing plate, or window, for a display module that protected prior to use (Abstract).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a window that may be protected by protective films having different release forces in WO 2015068926A1 in order to make a polarizing plate, or window, for a display module that protected prior to use as taught by KR 20080011537 A.

With regard to the limitations of “the first release force is greater than about 10 gf/in and less than about 30 gf/in, the second release force is greater than about 1 gf/in and less than about 6 gf/in”, WO 2015068926A1 clearly discloses that the forces and the thickness between the individual protective films are different and fall within the ranges of the claimed invention (Figure 1, #110 and 130; Page 2, lines 6 – 11; Page 5, lines 5 – 21).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to that the release forces would fall within the claimed ranges due to the similar materials and construction.


With regard to the limitations of “a first shortest distance from a first end of the window to a first end of the first protective film is less than a second shortest distance from a second end of the window to a second end of the first protective film, in a plan view, the first shortest distance is greater than about 0.5 mm and less than about 1 mm, and the second shortest distance is greater than about 1 mm and less than about 2 mm, a third shortest distance from the first end of the first protective film to an end of the second protective film is greater than the first shortest distance and less than the second shortest distance, in a plan view, the third shortest distance is greater than about 3 mm and less than about 13 mm”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have change the distance between the ends of the individual films, since such a modification would have involved a mere change in size of a component.  A change in size is generally recognized a being within the level of ordinary skill in the art. MPEP 2144.04.

With regard to the limitation of “the window includes a first film and a first adhesive layer, the first adhesive layer is laminated to the first film and contacts the second protective film, the first protective film includes a second film and a second adhesive layer, and the second adhesive layer is disposed between the first film and the second film”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have multiple adhesive layers and multiple film layers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  MPEP 2144.04.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
May 19, 2022